Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 10/20/2022 are acknowledged.  Claims 1, 6, 7, 9, and 15 are pending.

Response to Arguments
Arguments filed 10/20/2022 have been considered.
	The new limitations are addressed below.  No specific problems are raised with the previously presented rejection logic.  The arguments that the claimed invention provides special benefits are not persuasive as no evidence (data) commensurate in scope with the claims is presented.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 7,674,436) in view of Kimura et al. (US 2020/0054776) and Potember et al. (US 2006/0104858).
	With regards to claim 1, Feldman et al. teaches an apparatus capable of the intended use of mitigating coronavirus comprising of: a substrate (metal mesh filters 28 A and B), said substrate comprises porous metal (metal mesh) , in which said porous metal comprises substantially inter-connected strands of metal (it is a mesh; see fig 5), said porous metal further comprises a substantially open lattice work of air pores between said substantially inter-connected strands of metal (pores through which the air flows in the filters 28 A and B), wherein said inter-connected strands of metal being configured to form a substantially singular object with said open lattice work of air pores (each filter is a substantially singular item) (Abstract, fig 5, claim 1; see whole document).  The metal mesh filters have a photocatalytic titanium dioxide coating (column 4, lines 4-12).
	Feldman is silent as to the specific porosity, pore size, and filter depth.   Kimura et al. teaches making photocatalyst bearing metal mesh substrates for air purifiers (title and abstract).  Kimura et al. teaches that the open ratio (porosity) can be 5%-95%, the openings (pore size) have a width of 0.05 to 1.5 mm and a length of 0.1 to 10mm, and a thickness of 0.05 to 2 mm (filter depth) (para [0028] and [0030]).  These ranges all overlap or directly touch the related claimed ranges.  A 2 mm depth and a 2 and 1 millionth depth would function practically the same as would 95% porosity and 95 and 1 millionth % porosity.  It would have been obvious to have selected the parameters of porosity, pore size, and filter depth (any within the taught ranges) taught by Kimura et al. motivated by an expectation of successfully providing metal mesh filter photocatalyst substrates for air purifiers.  Further, a person having ordinary skill in the art would have found it obvious to have optimized the pore size, porosity, and filter thickness in order to achieve the desired filtering, durability, flow, and pressure drops.  
	The combination results in a mesh and device that is capable of the intended use wherein said porosity, pore size, and thickness of said porous metal being configured to enable a fluid to substantially traverse throughout said open lattice work of air pores between said inter-connected strands of metal of said substrate, and wherein said fluid contains or may contain one or more coronavirus, and wherein said fluid containing said coronavirus undergoes an infectious virus mitigation effect as it traverses through said substrate (photocatalyst/light effect kills viruses; Feldman et al. column 1, lines 65-67).
	The combination does not teach that the porous metal substrate is an open celled metal foam.  Potember et al. teaches a porous filter 107 through which air flows in an air purifier.  Potember further teaches that the porous matrix can be a metal foam, including copper metal, as this provides more reaction surface area (abstract; fig 1; para [0012] and [0045]).  A person having ordinary skill in the art would have found it obvious to have made the metal substrates (28A and 28B) be porous metal foam as taught by Potember in order to increase the reaction surface area.  The foam taught by Potember is taken to be open celled as air flows through it (a closed cell structure would not allow this).  
	With regards to claim 6, the taught apparatus of the combination is expressly taught for use on air (air purifiers) and is capable of the intended use of being used on other fluids.  
	With regards to claim 9, Feldman et al. teaches an apparatus capable of the intended use of mitigating coronavirus comprising of: a substrate (metal mesh filters 28 A and B), said substrate comprises porous metal (metal mesh) , in which said porous metal comprises substantially inter-connected strands of metal (it is a mesh; see fig 5), said porous metal further comprises a substantially open lattice work of air pores between said substantially inter-connected strands of metal (pores through which the air flows in the filters 28 A and B), wherein said inter-connected strands of metal being configured to form a substantially singular object with said open lattice work of air pores (each filter is a substantially singular item) (Abstract, fig 5, claim 1; see whole document).  The metal mesh filters have a photocatalytic titanium dioxide coating (column 4, lines 4-12).  
	Feldman is silent as to the specific porosity, pore size, and filter depth.   Kimura et al. teaches making photocatalyst bearing metal mesh substrates for air purifiers (title and abstract).  Kimura et al. teaches that the open ratio (porosity) can be 5%-95%, the openings (pore size) have a width of 0.05 to 1.5 mm and a length of 0.1 to 10mm, and a thickness of 0.05 to 2 mm (filter depth) (para [0028] and [0030]).  These ranges all overlap or directly touch the related claimed ranges.  A 2 mm depth and a 2 and 1 millionth depth would function practically the same as would 95% porosity and 95 and 1 millionth % porosity.  It would have been obvious to have selected the parameters of porosity, pore size, and filter depth (any within the taught ranges) taught by Kimura et al. motivated by an expectation of successfully providing metal mesh filter photocatalyst substrates for air purifiers.  Further, a person having ordinary skill in the art would have found it obvious to have optimized the pore size, porosity, and filter thickness in order to achieve the desired filtering, durability, flow, and pressure drops.   
	The combination results in a mesh and device that is capable of the intended use wherein said porosity and pore size of said porous metal being configured to enable a fluid to substantially traverse throughout said open lattice work of air pores between said inter-connected strands of metal of said substrate, and wherein said fluid contains or may contain one or more coronavirus, and wherein said fluid containing said coronavirus undergoes an infectious virus mitigation effect as it traverses through said substrate (photocatalyst/light effect kills viruses; Feldman et al. column 1, lines 65-67).
	The combination does not teach that the porous metal substrate is an open celled metal foam.  Potember et al. teaches a porous filter 107 through which air flows in an air purifier.  Potember further teaches that the porous matrix can be a metal foam, including copper metal, as this provides more reaction surface area (abstract; fig 1; para [0012] and [0045]).  A person having ordinary skill in the art would have found it obvious to have made the metal substrates (28A and 28B) be porous metal foam as taught by Potember in order to increase the reaction surface area.  The foam taught by Potember is taken to be open celled as air flows through it (a closed cell structure would not allow this).  
	With regards to claim 6, the taught apparatus of the combination is expressly taught for use on air (air purifiers) and is capable of the intended use of being used on other fluids.  


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 7,674,436) in view of Kimura et al. (US 2020/0054776) and Potember et al. (US 2006/0104858) as applied to claim 1 above and further in view of Lee et al. (US 2018/0185538).
	With regards to claim 7, the combination above teaches using a titanium oxide photocatalyst that is activated by UV light.  Lee et al. teaches not only that titanium oxide catalysts can be activated by UV and visible light (para [0006]) but also adding a tungsten oxide catalyst that is activated by more wavelengths in the visible spectrum as well (para [0086]).  A person having ordinary skill in the art at the time the invention was effectively filed would have thus included a light source that also emits into the visible range in order to activate titanium oxide photocatalyst at more wavelengths.  Also, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a tungsten oxide cocatalyst along with visible light in order to achieve more photoactivation and provide more disinfection/purification action at more wavelengths.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799